                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                Case No. 18-cv-60881-BLOOM/Valle

JUDITH MELFORD,

          Plaintiff,

v.

KAHANE AND ASSOCIATES, et. al.,

      Defendants.
________________________________________/

                               ORDER ON MOTIONS TO DISMISS

          THIS CAUSE is before the Court upon Defendants Select Portfolio Servicing Inc., Towd

Point Master Funding Trust REO, and U.S. Bank Trust National Association’s Joint Motion to

Dismiss, ECF No. [36] and Defendant Kahane & Associates, P.A.’s Motion to Dismiss, ECF No.

[37] (the “Motions”). The Court has carefully reviewed the record, the parties’ briefs, and the

applicable law. For the reasons that follow, the Motions are granted.

     I.   BACKGROUND

          Plaintiff Judith Melford f/k/a Judith P. Watkins (“Plaintiff”) initiated this lawsuit on April

4, 2018 against Defendants for violations of the Fair Debt Collection Practices Act (“FDCPA”)

and Florida Consumer Collection Practices Act (“FCCPA”), breach of contract, and malicious

prosecution. The Defendants seek to dismiss the Plaintiff’s claims based upon the expiration of

the statute of limitations, Florida’s litigation privilege, the Colorado River abstention doctrine

and the failure to plead sufficient causes of action.

          According to Plaintiff’s Complaint, on November 19, 2007, Plaintiff entered into a loan

agreement (“the Loan”) with Regions Bank d/b/a Regions Mortgage. ECF No. [1] at ¶ 31. The

Loan was for the purchase of and secured by a residential property where Plaintiff and her
                                                         Case No. 18-cv-60881-BLOOM/Valle


former spouse Michael P. Watkins resided. Id. at ¶ 34. On April 27, 2012, Plaintiff and Mr.

Watkins entered into a loan modification agreement (the “Loan Modification”) with Regions

Bank, wherein Plaintiff was released from her obligations under the original Loan. Id. at ¶¶ 39-

41.

       On February 1, 2016, Towd Point Master Funding Trust REO (“Towd”) became the

successor-in-interest for the Loan. Id. at ¶ 43. U.S. Bank Trust National Association (“U.S.

Bank”) is the trustee of Towd and is tasked to carry out functions on its behalf. Id. at ¶ 17.

Select Portfolio Servicing (“SPS”) is an attorney-in-fact of Towd. Id. at ¶ 20. Kahane &

Associates, P.A. (“Kahane”) was retained by SPS as attorney-in-fact for Towd and U.S. Bank to

attempt to collect the debt owed to Towd. Id. at ¶ 44.

       On April 25, 2016, Kahane, on behalf of Towd and U.S. Bank, filed a foreclosure

proceeding against Plaintiff in the Circuit Court of the 5th Judicial Circuit in and for Citrus

County, Florida, Case No. 2016 CA 000336 (“State Court Action”). Id. at ¶ 45. Plaintiff waived

formal process of the State Court Action complaint on April 1, 2017. Id. ¶ 50. The State Court

Acton complaint alleged:

       9. Defendant(s), JUDITH P. WATKINS A/K/A JUDITH PAULINE WATKINS
       has defaulted under the Note and Mortgage by failing to pay the January 1, 2015
       payment and all subsequent payments due thereafter.

       …

       12. Defendant(s), JUDITH P. WATKINS A/K/A JUDITH PAULINE WATKINS,
       owes Plaintiff $193,794.32 that is due on the principal on the Note and Mortgage,
       together with interests from December 1, 2014, late charges, all costs of collection
       (including title search expenses for ascertaining necessary parties to this action),
       and reasonable attorney’s fees.

On June 12, 2017, Kahane filed a motion for entry of a default in the State Court Action and on

June 16, 2017, an Order of Default was entered against Plaintiff. Id. at ¶ 53. On July 14, 2017,



                                                2
                                                          Case No. 18-cv-60881-BLOOM/Valle


Kahane filed a motion for summary judgment on behalf of Towd, U.S. Bank, and SPS and on

July 31, 2017, Plaintiff was voluntarily dismissed from the State Court Action. Id. at ¶¶ 66, 69.

Plaintiff thereafter sought and was denied recovery of her attorney’s fees and costs associated

with the State Court Action. Id. at ¶¶ 70-71. The order denying Plaintiff’s motion for attorney’s

fees is currently on appeal with the Fifth District Court of Appeals. Id. at ¶ 72.

       Plaintiff alleges that from June 2016 through July 2017, Plaintiff communicated to all

Defendants that pursuant to the Loan Modification, Plaintiff was no longer obligated on the

Loan. Id. at ¶ 55. Plaintiff further alleges that from June 2017 through July 2017, all Defendants

continuously represented to Plaintiff that she was legally liable for the payment of the subject

debt and continued their attempts to collect the subject debt from Plaintiff. Id. at ¶ 59.

       Defendants filed the instant Motions on July 2, 2018.            Plaintiff’s Responses, and

Defendants’ Replies, timely followed. See ECF Nos. [40], [41], [46], [47].

 II.   LEGAL STANDARD

       Rule 8 of the Federal Rules requires that a pleading contain “a short and plain statement

of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Although a

complaint “does not need detailed factual allegations,” it must provide “more than labels and

conclusions, and a formulaic recitation of the elements of a cause of action will not do.” Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 555 (2007); see Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(explaining that Rule 8(a)(2)’s pleading standard “demands more than an unadorned, the

defendant-unlawfully-harmed-me accusation”). In the same vein, a complaint may not rest on

“‘naked assertion[s]’ devoid of ‘further factual enhancement.’” Iqbal, 556 U.S. at 678 (quoting

Twombly, 550 U.S. at 557 (alteration in original)). “Factual allegations must be enough to raise a

right to relief above the speculative level.” Twombly, 550 U.S. at 555. These elements are



                                                  3
                                                          Case No. 18-cv-60881-BLOOM/Valle


required to survive a motion brought under Rule 12(b)(6) of the Federal Rules of Civil

Procedure, which requests dismissal for “failure to state a claim upon which relief can be

granted.”

          When reviewing a motion under Rule 12(b)(6), a court, as a general rule, must accept the

plaintiff’s allegations as true and evaluate all plausible inferences derived from those facts in

favor of the plaintiff. See Miccosukee Tribe of Indians of Fla. v. S. Everglades Restoration

Alliance, 304 F.3d 1076, 1084 (11th Cir. 2002); AXA Equitable Life Ins. Co. v. Infinity Fin. Grp.,

LLC, 608 F. Supp. 2d 1349, 1353 (S.D. Fla. 2009). However, this tenet does not apply to legal

conclusions, and courts “are not bound to accept as true a legal conclusion couched as a factual

allegation.” Twombly, 550 U.S. at 555; see Iqbal, 556 U.S. at 678; Thaeter v. Palm Beach Cnty.

Sheriff’s Office, 449 F.3d 1342, 1352 (11th Cir. 2006). Moreover, “courts may infer from the

factual allegations in the complaint ‘obvious alternative explanations,’ which suggest lawful

conduct rather than the unlawful conduct the plaintiff would ask the court to infer.” Am. Dental

Ass’n v. Cigna Corp., 605 F.3d 1283, 1290 (11th Cir. 2010) (quoting Iqbal, 556 U.S. at 682). A

court considering a Rule 12(b) motion is generally limited to the facts contained in the complaint

and attached exhibits, including documents referred to in the complaint that are central to the

claim. See Wilchombe v. TeeVee Toons, Inc., 555 F.3d 949, 959 (11th Cir. 2009); Maxcess, Inc.

v. Lucent Technologies, Inc., 433 F.3d 1337, 1340 (11th Cir. 2005) (“[A] document outside the

four corners of the complaint may still be considered if it is central to the plaintiff’s claims and is

undisputed in terms of authenticity.”) (citing Horsley v. Feldt, 304 F.3d 1125, 1135 (11th Cir.

2002)).

          In addition to the Rule 8(a) plausibility pleading requirement, Rule 9(b) imposes a

heightened pleading standard for claims sounding in fraud: “In alleging fraud or mistake, a party



                                                  4
                                                        Case No. 18-cv-60881-BLOOM/Valle


must state with particularity the circumstances constituting fraud or mistake.” Fed. R. Civ. P.

9(b). Rule 9(b) thus forces a plaintiff to “offer more than mere conjecture,” U.S. ex rel. Clausen

v. Laboratory Corp. of America, Inc., 290 F.3d 1301, 1313 (11th Cir. 2002), and “requires that a

complaint plead facts giving rise to an inference of fraud.” W. Coast Roofing & Waterproofing,

Inc. v. Johns Manville, Inc., 287 Fed.Appx. 81, 86 (11th Cir. 2008). “Rule 9(b) is satisfied if the

complaint sets forth (1) precisely what statements were made in what documents or oral

representations or what omissions were made, and (2) the time and place of each such statement

and the person responsible for making (or, in the case of omissions, not making) same, and (3)

the content of such statements and the manner in which they misled the plaintiff, and (4) what

the defendants obtained as a consequence of the fraud.” Clausen, 290 F.3d at 1310 (quoting

Ziemba v. Cascade Int'l, Inc., 256 F. 3d 1194, 1202 (11th Cir. 2001)); see also Garfield v. NDC

Health Corp., 466 F. 3d 1255, 1262 (11th Cir. 2006) (Rule 9(b) requires that the complaint state

the “who, what, when, where, and how” of the alleged misconduct).

       The purpose of the Rule 9(b) particularity requirement is to “alert[ ] defendants to the

precise misconduct with which they are charged and protect[ ] defendants against spurious

charges of immoral and fraudulent behavior.” Ziemba, 256 F.3d at 1202 (internal quotations

omitted). “Essentially, the requirements of Rule 9(b) are satisfied if the complaint provides a

reasonable delineation of the underlying acts and transactions allegedly constituting the fraud

such that the defendants have fair notice of the nature of plaintiff’s claim and the grounds upon

which it is based.” U.S. ex rel. Heater v. Holy Cross Hosp., Inc., 510 F. Supp. 2d 1027, 1033

(S.D. Fla. 2007) (quotations omitted); see also Wagner v. First Horizon Pharm. Corp., 464 F. 3d

1273, 1277 (11th Cir. 2006) (“The rule ensures that the defendant has sufficient information to

formulate a defense by putting it on notice of the conduct complained of.”) (quotations omitted).



                                                5
                                                        Case No. 18-cv-60881-BLOOM/Valle




III.   DISCUSSION

       The FDCPA seeks to remedy abusive, deceptive, and unfair debt collection practices by

debt collectors against consumers, and prohibits debt collectors from using “unfair or

unconscionable means to collect or attempt to collect any debt.”         15 U.S.C. § 1692f; see

15 U.S.C. § 1692e; Owen v. I.C. Sys., Inc., 629 F.3d 1263, 1270 (11th Cir. 2011). Under the

FDCPA, a debt collector who “fails to comply with any provision . . . with respect to any person

is liable to such person” for “actual damage[s],” costs, “a reasonable attorney’s fee as determined

by the court,” and “additional damages.” 15 U.S.C. § 1692k(a). “In order to prevail on an

FDCPA claim, Plaintiff must establish that: (1) he was the object of collection activity arising

from consumer debt; (2) Defendant qualifies as a ‘debt collector’ under the FDCPA; and

(3) Defendant engaged in an act or omission prohibited by the FDCPA.” Dunham v. Lombardo,

Davis & Goldman, 830 F. Supp. 2d 1305, 1306-07 (S.D. Fla. 2011) (citing Wise v. Cach, 2010

WL 1257665, *2 (S.D. Fla. Mar. 26, 2010)).

           1. FDCPA – COUNT I

       Plaintiff’s FDCPA claim is subject to a one-year statute of limitations. 15 U.S.C. §

1692k(d) (“An action to enforce any liability created by this subchapter may be brought ... within

one year from the date on which the violation occurs.”). Plaintiff’s Complaint was filed more

than one year after the underlying State Court Action had been initiated. Plaintiff agrees that her

FDCPA claim would be time-barred if it was based solely on Defendants’ roles in filing the

complaint in the State Court Action. See ECF No. [41] at 5. However, Plaintiff seeks to avoid

the time bar by contending that she has sufficiently “alleged continuous and discrete violations of

the FDCPA which occurred during the course of the litigation, each of which constitutes FDCPA



                                                 6
                                                          Case No. 18-cv-60881-BLOOM/Valle


violations.” Id. Specifically, Plaintiff points to her allegations that, in the State Court Action,

Defendants filed a motion for entry of default, Defendants filed a motion for summary judgment,

SPS signed an affidavit in support Defendants’ Motion for Summary Judgment, and Defendants

refused to dismiss the complaint. Id. at 6.

       The Eleventh Circuit has determined, as has every other court to consider the issue, that

“where the act allegedly violating the FDCPA is a debt collection or foreclosure lawsuit . . . the

clock beings to run on either the date the initial suit was filed or the day the FDCPA plaintiff

became aware of the initial suit.” Rivas v. The Bank of New York Mellon, 676 F. App'x 926,

929–30 (11th Cir. 2017). Moreover, the general course of litigation does not give rise to

continuing FDCPA violations. See Parker v. Pressler & Pressler, LLP, 650 F. Supp. 2d 326,

341 (D. N.J. 2009) (“The course of litigation is not, in itself, a ‘continuing violation’ of the

FDCPA.”); Kimmel v. Phelan Hallinan & Schmieg, P.C., 847 F. Supp. 2d 753, 767 (E.D. Pa.

2012) (“[p]articipation in debt collection litigation does not qualify as a continuing violation

under the FDCPA.”); see also Naas v. Stolman, 130 F.3d 892, 892–93 (9th Cir. 1997) (statute of

limitations for FDCPA claim began when the debt collection lawsuit was filed because “filing a

complaint is the debt collector's last opportunity to comply with the [FDCPA].”); Zenon v.

Palisades Collection, LLC, No. 8:07–cv–2198–T–30–MAP, 2008 WL 506231, at *1 (M.D. Fla.

Feb. 21, 2008) (“The alleged misconduct ... and the misrepresentation of Plaintiff s debt

culminated in the filing of the lawsuit. The one year limitation period began [to] run when the

lawsuit was filed.”).

       These holdings are consistent with the well-settled principle pertaining to FDCPA claims

that “where statements concerning the status of a debt are new communications concerning an

old claim, the statements do not start a fresh statute of limitations period.” Reese v. JPMorgan



                                                  7
                                                         Case No. 18-cv-60881-BLOOM/Valle


Chase & Co., 686 F. Supp. 2d 1291, 1307 (S.D. Fla. 2009). Here, the litigation conduct that

Plaintiff alleges constitutes discrete FDCPA violations involves Defendants repeatedly asserting

that Plaintiff owed the full amount outstanding on the subject debt — the very basis for the filing

of State Court Action. Thus, the Court finds that Defendants’ alleged litigation conduct relates

back to the original filing of the state action. As such, the FDCPA action is time-barred to the

extent that it is based on conduct in the State Court Action.

       In addition to the litigation conduct, Plaintiff alleges that violations stemmed from

“communications to Plaintiff outside of court.” ECF No. [1] at ¶ 75. Namely, Defendants

continuously represented to Plaintiff that she was legally liable for the payment of the subject

debt, and continued to collect the subject debt from Plaintiff at various times from June 2016

through July 2017. Id. at ¶ 59. Defendants argue that Plaintiff’s claims of false representation

must be pled with particularity under Rule 9(b) and that the allegations regarding

communications made to Plaintiff outside of court are too vague to form a cause of action under

either Rule 9(b) or 8(a).

       Courts that have addressed the issue of whether the pleading requirements of Rule 9(b),

rather than Rule 8(a)(2), apply to FDCPA claims have reached different conclusions. See

Sanchez v. United Collection Bureau, Inc., No. 1:07-CV-2478, 2008 WL 11407377, at *3 (N.D.

Ga. Feb. 6, 2008) (collecting cases). This Court agrees with the courts that have determined that

claims of false representation under the FDCPA must be pled with particularity pursuant to Rule

9(b). Alleged false representations under 15 U.S.C. § 1692e are “averments of fraud” as

contemplated by Rule 9(b). See id. (citing U.S. ex rel. Totten v. Bombardier Corp., 286 F.3d

542, 551 (D.C. Cir. 2002)). Here, Plaintiff alleges that Defendants violated 15 U.S.C. § 1692e

through false representations regarding the character, amount, and legal status of the subject



                                                 8
                                                             Case No. 18-cv-60881-BLOOM/Valle


debt. ECF No. [1] at ¶ 75. Thus, the heightened pleading standard applies to Plaintiff’s FDCPA

claim.

         Plaintiff has not satisfied the heightened pleading requirements of Rule 9(b) with respect

to the allegations regarding communications made outside of court. Plaintiff does not describe

the nature, form or substance of the communications, which particular Defendant made the

communications, or the specific timing of the communications. Thus, Plaintiff has failed to state

a claim for a violation of the FDCPA, which shall be dismissed with leave granted to amend.1

The Court notes that any conduct that allegedly “occurred during the course of a judicial

proceeding and had a substantial relation to that proceeding” will be barred by the privilege.

Jackson v. BellSouth Telecomms., 372 F.3d 1250, 1276 (11th Cir. 2004).

         Having dismissed the only federal cause of action, and finding that Plaintiff has failed to

adequately plead diversity jurisdiction,2 the Court declines to exercise supplemental jurisdiction

over Plaintiff’s state law claims. However, to provide additional guidance to the parties, given

that Plaintiff is permitted leave to amend the FDCPA claim, the Court will address each state law

claim in turn.

            2. FCCPA

         “Florida's litigation privilege affords absolute immunity for acts occurring during the

course of judicial proceedings.” BellSouth, 372 F.3d at 1274-75. The privilege initially

1
 The Court finds that Plaintiff’s FDCPA claim is not barred by Florida’s litigation privilege. See
Pescatrice v. Orovitz, 539 F. Supp. 2d 1375, 1380 n.4 (S.D. Fla. 2008) (declining to apply the litigation
privilege to FDCPA claim).

Additionally, the Court is unpersuaded by Defendants’ argument that Plaintiff lacks Article III standing to
bring the FDCPA claim because she fails to show an injury in fact. ECF No. [36] at 7-8. To the extent
that Plaintiff is required to allege actual injuries, Plaintiff has done so. See ECF No. [1] at ¶¶ 76-77.
2
  Plaintiff has failed to allege her domicile. See Travaglio v. Am. Exp. Co., 735 F.3d 1266, 1268 (11th
Cir. 2013) (“domicile requires both residence in a state and an intention to remain there indefinitely.”
(internal quotation omitted))

                                                     9
                                                          Case No. 18-cv-60881-BLOOM/Valle


developed to protect litigants and attorneys from liability for acts of defamation, but has since

been extended to cover all acts related to and occurring within judicial proceedings. Id. at 1274-

75 (citing Levin, Middlebrooks, Mabie, Thomas, Mayes & Mitchell, P.A. v. U.S. Fire Ins. Co.,

639 So. 2d 606, 607-08 (Fla. 1994); Echevarria, McCalla, Raymer, Barrett & Frappier v. Cole,

950 So.2d 380, 384 (Fla. 2007) (holding Florida law provides complete judicial immunity “to

any act occurring during the course of a judicial proceeding ... so long as the act has some

relation to the proceeding.”).

       Because this Court applies Florida law in evaluating the plaintiff’s state-law claims,

Florida's litigation privilege applies to state-law claims adjudicated in federal court. Zucker for

BankUnited Fin. Corp. v. U.S. Specialty Ins. Co., 856 F.3d 1343, 1349 (11th Cir. 2017). The

litigation privilege has been applied FCCPA claims, and this Court knows of no decision to the

contrary. See, e.g., Echevarria, 950 So. 2d 380 at 381, 384; Solis v. CitiMortgage, Inc., 699 F.

App'x 891, 894 (11th Cir. 2017); Lima v. Bank of Am., N.A., 249 F. Supp. 3d 1308, 1313 (S.D.

Fla. 2017).

       Plaintiff argues that the Court should extend the reasoning in Debrincat v. Fischer, where

the Florida Supreme Court declined to extent the litigation privilege to malicious prosecution

claims. The Supreme Court reasoned that because “the first element of a claim for malicious

prosecution is that an original criminal or civil judicial proceeding against the present plaintiff

was commenced or continued,” “[a]pplying the litigation privilege [to a malicious prosecution

claim] would eviscerate this long-established cause of action…” Debrincat v. Fischer, 217 So.

3d 68, 70 (Fla. 2017) (internal quotations omitted). However, this Court is unpersuaded that the

reasoning in Debrincat supports excluding FCCPA claims from the litigation privilege.

Applying the litigation privilege to FCCPA claims does not have (and has not had) the effect of



                                                 10
                                                         Case No. 18-cv-60881-BLOOM/Valle


eviscerating that cause of action. Thus, Plaintiff’s FCCPA claim is barred by Florida’s

litigation privilege.

        As with Plaintiff’s FDCPA claim, the FCCPA claim is dismissed with leave to amend.

The Court notes that any conduct that allegedly “occurred during the course of a judicial

proceeding and had a substantial relation to that proceeding” will be barred by the privilege.

BellSouth, 372 F.3d at 1276.

            3. Breach of Contract

        Plaintiff alleges that by initiating the State Court Action, Defendants breached the

provision of the Loan Modification stating:

        [Regions Bank d/b/a Regions Mortgage] does hereby consent to the assumption
        by [Michael P. Watkins] of the indebtedness owed subject to the terms,
        conditions, and modifications herein stated and does hereby release [Judith
        Melford] from obligations under the Note and Security Instrument

ECF No. [1] at ¶¶ 40, 86. The breach caused Plaintiff to incur damages of attorney’s fees to

defend the State Court Action. Id. at ¶ 87. Defendants argue that the Colorado River Doctrine

bars recovery of attorney’s fees incurred by Plaintiff in the State Court Action.

                        A. Colorado River Legal Standard

        “Colorado River addresses the circumstances in which federal courts should abstain from

exercising their jurisdiction because a parallel lawsuit is proceeding in one or more state courts.”

Ambrosia Coal and Constr. Co. v. Pagés Morales, 368 F.3d 1320, 1327 (11th Cir. 2004). “To

determine whether abstention is merited under Colorado River, a court must decide as a

threshold matter whether there is a parallel state action—that is, ‘one involving substantially the

same parties and substantially the same issues.’ ” Sini v. Citibank, N.A., 990 F. Supp. 2d 1370,

1376 (S.D. Fla. 2014) (quoting Jackson-Platts v. Gen. Elec. Capital Corp., 727 F.3d 1127, 1140

(11th Cir. 2013) (emphasis added)). The state and federal cases need not share identical parties

                                                 11
                                                          Case No. 18-cv-60881-BLOOM/Valle


and issues to be considered parallel for purposes of Colorado River abstention. Ambrosia Coal,

368 F.3d at 1329-30; see also Sini, 990 F. Supp. 2d at 1376; O’Dell v. Doychak, 2006 WL

4509634, at *6 (M.D. Fla. Oct. 20, 2006) (“Parallel proceedings do not have to involve identical

parties, issues and requests for relief.”); Hendricks v. Mortgage Elec. Registration Sys., Inc.,

2013 WL 1279035, at *2 (M.D. Fla. Mar. 28, 2013) (“[I]f the abstention doctrine required

identical parties in a federal and state case, only litigants bereft of imagination would ever face

the possibility of an unwanted abstention order, as virtually all cases could be framed to include

additional issues or parties.”) (quotation omitted).

       Assuming satisfaction of that threshold issue, the Eleventh Circuit “has catalogued six

factors that must be weighed in analyzing the permissibility of abstention, namely: (1) whether

one of the courts has assumed jurisdiction over property, (2) the inconvenience of the federal

forum, (3) the potential for piecemeal litigation, (4) the order in which the for a obtained

jurisdiction, (5) whether state or federal law will be applied, and (6) the adequacy of the state

court to protect the parties' rights.” Ambrosia Coal, 368 F.3d at 1331. “[N]o one factor is

necessarily determinative, ... [and] the factors must be considered flexibly and pragmatically, not

as a ‘mechanical checklist.’” Ambrosia Coal, 368 F.3d at 1332 (quoting Colorado River, 424

U.S. at 818; Moses H. Cone, 460 U.S. at 16).

                     B. Parallel Proceedings

       While not identical, the parties and issues in the State Court Action and the instant matter

are sufficiently similar and interrelated to render the two cases parallel proceedings for purposes

of the Colorado River analysis. Plaintiff filed a motion for attorney’s fees and costs as the

prevailing party against Towd and U.S. Bank in the State Court Action, which is currently on

appeal. ECF No. [1] at ¶¶ 70, 72. Each of those entities is a party in the present case. And SPS



                                                 12
                                                         Case No. 18-cv-60881-BLOOM/Valle


and Kahane are allegedly attorneys-in-fact of Towd and U.S. Bank. As to the issues, both the

motion on appeal in State Court and the alleged breach of contract seek attorney’s fees and costs

that Plaintiff allegedly incurred in the State Court Action. Accordingly, the Court finds that the

parties and issues are sufficiently similar.

                     C. Colorado River Factors

       i.      Jurisdiction Over Property

       The first Colorado River factor asks if one court assumed jurisdiction over property

before the other court. Where “there is no real property at issue,” this factor does not favor

abstention. Jackson–Platts, 727 F.3d at 1141 (quoting Maharaj v. Sec'y for Dep't of Corr., 432

F.3d 1292, 1306 (11th Cir. 2005) (first factor is unhelpful when there is no real property at

issue). Because this is not an in rem proceeding, this factor cannot favor abstention.

       ii.     Inconvenience of the Federal Forum

       “When the federal and state courts are located in the same geographical area, courts

routinely deem this factor to be neutral.” Rambaran v. Park Square Enter., Inc., 2008 WL

4371356, at *4 (M.D. Fla. Sep.22, 2008). Where “the federal forum and the state forum are

equally convenient[,] this factor ... cuts against abstention.” Jackson–Platts, 727 F.3d at 1141

(courts were in same geographic area). The parties have not provided any indication as to which

forum is more convenient. As such, this factor does not favor abstention.

       iii.    Potential for Piecemeal Litigation

       “Piecemeal litigation occurs when different tribunals consider the same issue, thereby

duplicating efforts and possibly reaching different results.” Hendricks, 2013 WL 1279035 at *4

(quoting R.R. St. & Co. v. Transp. Ins. Co., 656 F.3d 966, 979 (9th Cir.2011)). Permitting the




                                                13
                                                          Case No. 18-cv-60881-BLOOM/Valle


litigation of this issue in two fora will result in piecemeal litigation. More importantly, there is

the potential for inconsistent rulings. This factor weighs in favor of abstention.

       iv.     Order In Which the Fora Obtained Jurisdiction

       This factor asks which forum acquired jurisdiction first. “What matters is not so much

the ‘chronological order in which the parties initiated the concurrent proceedings, but the

progress of the proceedings and whether the party availing itself of the federal forum should

have acted earlier.’” Jackson–Platts, 727 F.3d at 1142 (quoting TranSouth Fin. Corp. v. Bell,

149 F.3d 1292, 1295 (11th Cir.1998)). “Progress” in this sense refers to, for example, the extent

of discovery and engagement in substantive motions. See Am. Bankers, 891 F.2d at 885.

       Plaintiff’s motion for attorney’s fees in the State Court Action was denied on December

12, 2017, and was appealed to the District Court of Appeal for the Fifth Circuit prior to initiating

this lawsuit. In contrast, this Order is this Court’s first engagement with the issue, and Plaintiff

has not argued otherwise. Accordingly, this factor weighs in favor of abstention.

       v.      Application of State Law

       The fifth factor asks whether federal law or state law provides the rule of decision. “But

this factor favors abstention only where the applicable state law is particularly complex or best

left for state courts to resolve.” Jackson–Platts, 727 F.3d at 1143; see Am. Bankers, 891 F.2d at

886 (determining that this factor did not favor dismissal where the action “d[id] not ... involve

complex questions of state law that would best be resolved by a state court”); Noonan S., Inc. v.

Volusia Cty., 841 F.2d 380, 382 (11th Cir. 1988) (despite the fact that all claims at issue were

governed by Florida law, this factor did not favor abstention because the case “d[id] not involve

complex questions of state law that a state court might be best suited to resolve”). Nothing




                                                  14
                                                             Case No. 18-cv-60881-BLOOM/Valle


suggests that the issue here raises any complex or unique questions of state law best reserved for

decision by a state court. This factor weighs against abstention.

        vi.      Adequacy of the Fora to Protect the Parties' Rights

        The final factor considers the adequacy of the respective forums to protect the parties'

rights. “The fact that both forums are adequate to protect the parties' rights merely renders this

factor neutral on the question of whether the federal action should be dismissed. This factor will

only weigh in favor or against dismissal when one of the forums is inadequate to protect a party's

rights.” Noonan S., 841 F.2d at 383. No one has suggested that either court would be unable to

protect the parties' respective rights, thus this factor is neutral.

        Having conducted a careful balancing of the important factors as they apply in this case,

with the balance weighted in favor of abstention, the Court concludes abstention is proper as to

Plaintiff’s request for attorney’s fees incurred in the State Court Action. Accordingly, Plaintiff’s

breach of contract claim is barred by the Colorado River Doctrine.

              4. Malicious Prosecution

        To state a claim for malicious prosecution, Plaintiff must allege the following: (1) a civil

judicial proceeding against Plaintiff was commenced or continued; (2) Defendants were the legal

cause of the original proceeding against Plaintiff; (3) the termination of the original proceeding

constituted a bona fide termination of that proceeding in favor of Plaintiff (4) there was an

absence of probable cause for the original proceeding; (5) there was malice on the part of

Defendants; and (6) Plaintiff suffered damage as a result of the original proceeding. See Alamo

Rent–A–Car, Inc. v. Mancusi, 632 So.2d 1352, 1355 (Fla. 1994) (citations omitted). Defendants

argue that Plaintiff’s malicious prosecution claim must be dismissed because Plaintiff failed to




                                                    15
                                                          Case No. 18-cv-60881-BLOOM/Valle


sufficiently allege facts to support the elements of bona fide termination, malice, and damages.

As explained below, the Court rejects these arguments.

                      A. Bona Fide Termination

        A “bona fide termination” of the proceedings has been described as

        a fancy phrase which means that the first suit, on which the malicious prosecution
        suit is based, ended in a manner indicating the original defendant's (and current
        plaintiff's) innocence of the charges or allegations contained in the first suit, so
        that a court handling the malicious prosecution suit, can conclude with
        confidence, that the termination of the first suit was not only favorable to the
        defendant in that suit, but also that it demonstrated the first suit's lack of merit.

        Doss v. Bank of Am., N.A., 857 So. 2d 991, 994 (Fla. 5th DCA 2003). “Whether a

voluntary dismissal qualifies as a ‘bona fide termination’ of the proceedings in the defendant's

favor depends upon the reasons and circumstances underlying the dismissal. Cohen v. Corwin,

980 So. 2d 1153, 1156 (Fla. 4th DCA 2008). “Sometimes a voluntary dismissal is reflective of

the merits, such as where the allegations in the underlying complaint are demonstrated to be false

and there is evidence the plaintiff knew they were false, and other times, such as where there is a

dismissal as a consequence of a stipulation or settlement or because of a statute of limitations

defense, it is not.” Id.

        In Cohen, the plaintiff alleged that defendant took a voluntary dismissal of certain claims

in the underlying action because there was not a factual basis to support those claims and

because he did not have probable cause or an evidentiary basis to support the allegations. Id.

Accepting those allegations as true, the court found a bona fide termination of the underlying

claims in favor of plaintiff. Id.

        Here, Plaintiff alleges that Defendants voluntarily dismissed the State Court Action as to

Plaintiff and that Defendants admitted that Plaintiff is not obligated on the subject debt. ECF

No. [1] at ¶ 95. Plaintiff further alleges that subsequent to the dismissal, a final judgment of

                                                 16
                                                          Case No. 18-cv-60881-BLOOM/Valle


foreclosure on the subject debt was entered against Michael P. Watkins. Id. The Court finds that

the voluntary dismissal of the State Court Action is reflective of the merits, and therefore

constitutes a bona fide termination of the State Court Action in favor of Plaintiff.

                     B. Malice

       To state a claim for malicious prosecution, Plaintiff must allege that Defendants acted

with malice in prosecuting the State Court Action. Plaintiff “need not allege actual malice; legal

malice is sufficient and may be inferred from ... a lack of probable cause.” Durkin v. Davis, 814

So.2d 1246, 1248 (Fla. 2d DCA 2002). Plaintiff alleges that despite continuously

communicating to Defendants that pursuant to the Loan Modification she was no longer

obligated on the loan, Defendants still continued to prosecute the State Court Action. ECF No.

[1] at ¶¶ 55, 59. The Court finds that Plaintiff has sufficiently alleged malice.

                     C. Damages

       According to the Complaint, as a result of the malicious prosecution, Plaintiff was forced

to pay her attorney’s fees for defending the State Court Action and she suffered non-economic

damages, such as depression and emotional distress. Id. at ¶¶ 98-99.

       For the same reasons as in Section 3 herein, abstention is proper as to Plaintiff’s request

for attorney’s fees incurred in the State Court Action. Additionally, the Florida Supreme Court

has held that “[a]t common law successful defendants could either tax costs and fees in the

original action, or they could sue for malicious prosecution upon the basis of those losses; they

could not do both.” Cate v. Oldham, 450 So. 2d 224, 227 (Fla. 1984). Plaintiff has sought

recovery of attorney’s fees in the State Court Action, and her appeal is currently pending before

the Fifth District Court of Appeal. Plaintiff may not seek double recovery for her attorney’s fees

incurred in the State Court Action by bringing a malicious prosecution claim.



                                                 17
                                                       Case No. 18-cv-60881-BLOOM/Valle


       Plaintiff also alleges that she suffered non-economic damages as a result of the

prosecution of the State Court Action. Under Florida law, non-economic damages “are

legitimate grounds for monetary relief in an action for malicious prosecution.” Ware v. United

States, 971 F. Supp. 1442, 1471 (M.D. Fla. 1997). Thus, Plaintiff may seek recovery for non-

economic damages resulting from the alleged malicious prosecution.

IV.    CONCLUSION

       For the reasons stated herein, it is ORDERED AND ADJUDGED as follows:

             1. Defendants Select Portfolio Servicing Inc., Towd Point Master Funding Trust

                REO, and U.S. Bank Trust National Association’s Joint Motion to Dismiss, ECF

                No. [36], is GRANTED.

             2. Defendant Kahane & Associates, P.A.’s Motion to Dismiss, ECF No. [37], is

                GRANTED.

             3. Plaintiff’s Complaint, ECF No. [1], is DISMISSED WITHOUT PREJUDICE.

             4. Plaintiff is permitted to file her Amended Complaint no later than October 26,

                2018.

       DONE AND ORDERED in Miami, Florida, this 15th day of October, 2018.




                                                       _________________________________
                                                       BETH BLOOM
                                                       UNITED STATES DISTRICT JUDGE

Copies to:

Counsel of Record




                                               18
